Citation Nr: 1133150	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-04 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for prostate cancer from March 14, 2005 to March 26, 2007.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.  Prior to July 24, 2006, there was no evidence of recurrent urinary tract infection, urinary frequency, incontinence, impotency, use of absorbent materials, urinary hesitancy, or weak stream related to the Veteran's prostate cancer, status post radical prostatectomy. 

2.  Beginning July 24, 2006, the Veteran's prostate cancer, status post radical prostatectomy was manifested by symptoms of urinary frequency of about every one to two hours.  There was no evidence of use of absorbent materials, urinary hesitancy, weak and intermittent stream, recurrent urinary tract infection, acute nephritis, edema, urinary retention, or lethargy.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating from March 14, 2005 to July 24, 2006 for prostate cancer, status post radical prostatectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).
2.  With resolution of reasonable doubt in the appellant's favor, as of July 24, 2006, the criteria for an evaluation of 20 percent, but no more, for prostate cancer, status post radical prostatectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that, in letters dated March 2006, September 2007, June 2008, and March 2011, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
In addition, the pertinent records have been obtained, and the appellant's statements in support of the claim are of record.  The Veteran was also afforded a hearing before a decision review officer as well as before the undersigned Veteran's law judge.  Transcripts of those hearings have been associated with the claims file.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will address the merits of the claim.


Background

In an August 2007 rating decision, the RO granted service connection for prostate cancer, status post radical prostatectomy, and assigned a noncompensable rating, effective March14, 2005.  The Veteran appealed, asserting that his prostate cancer warranted a compensable rating.  A February 2008 rating decision granted an increased rating of 20 percent for prostate cancer, effective September 12, 2007.  The Veteran chose to continue his appeal.  A May 2008 rating decision granted and earlier effective date of March 27, 2007 for the 20 percent rating.  Finally, a July 2009 rating decision granted an increased rating of 60 percent for prostate cancer, effective November 2008.  

In a March 2011 statement, the Veteran indicated that he wished to continue his appeal only regarding the noncompensable rating for his prostate cancer, effective from March 14, 2005 until March 27, 2007.  The Veteran stated that he was satisfied with his 20 percent rating effective March 27, 2007 as well as with his 60 percent rating from November 2008.  The Veteran confirmed these statements at the May 2011 hearing before the undersigned.  Thus the remaining issue before the Board is whether an initial rating compensable rating for prostate cancer is warranted between March 14, 2005 and March 26, 2007.

A March 2003 VA primary care record noted that the Veteran had prostate cancer status post prostatectomy, but denied any current urinary complaints.  A subsequent record dated October 2003, similarly showed that the Veteran denied urinary complaints.  A May 2004 record noted stable prostate carcinoma.  A January 2005 record noted that the Veteran's carcinoma of the prostate was stable, and a review of labs taken in November 2004 showed that his PSA level was zero.

The Veteran submitted private treatment records dated March 2005 indicating a past medical history of prostate cancer status post prostatectomy in 2000.  The physician indicated that the Veteran's follow-up PSAs had been normal and he was discharged from routine follow-up with an urologist.  Most recent records dating approximately one year prior showed a normal PSA.  

A September 2005 VA primary care record indicated that while the Veteran had some initial impotency and incontinence following his 2000 prostatectomy, both the problems had since resolved.  The physician noted that the Veteran had been discharged by his urologist and had no current symptoms of prostate cancer residuals such as impotency or incontinence.  A September 2006 follow-up VA record indicated a PSA level of zero.  

On July 24, 2006, the Veteran was afforded a hearing before a Veterans Law Judge in conjunction with his claim for service connection, during which time he testified that he was experiencing symptoms from his prostate cancer.  The Veteran stated that he had urinary frequency, needing to void at least every one to two hours.

A VA treatment record dated March 27, 2007 indicated that the Veteran complained of urinary frequency, but the Veteran did not have classic incontinence.  The Veteran also complained of some problems with impotency, and felt that his problems were related to his prostate cancer.

A statement from the Veteran's wife dated September 2007 indicated that the Veteran had some urinary frequency, with having to urinate every one and a half hours, as well as woke frequently at night to urinate.  The Veteran's wife also stated that the Veteran had leakage, causing stains on his clothing, as well as had a weak urine stream when voiding.

The Veteran also submitted a statement dated September 2007 indicating that after his prostate surgery in 2000, he told his doctor that he felt he had to urinate more frequently, sometimes as often as 15 to 20 minutes, and other times as infrequently as one to two hours.  He also stated that occasionally, he had to get up in the middle of the night to void.  He also stated that he felt his erections were not as firm as before the surgery.

The Veteran was afforded a VA examination in September 2007.  The examiner reviewed the Veteran's prior medical records and indicated that in August 2000, the Veteran underwent a supra-pubic prostatectomy for prostate cancer, and that there was no evidence of recurrence.

The Veteran was afforded a Decision Review Officer hearing in January 2010.  The Veteran stated that after his August 2000 surgery he recuperated for about six weeks and had routine follow-ups for a period following the surgery.  The Veteran stated that at his 2007 VA examination, he reported symptoms of frequent urination, nighttime voiding, and leakage, and further stated at the hearing that those symptoms had been the same from the point of his 2000 surgery until the 2007 examination.  The Veteran further indicated that he only had follow-up appointments regarding checking his PSA levels and had resigned himself to living with his residuals.  

The Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge in May 2011.  The Veteran again asserted that he was experiencing the same symptoms in 2005 as he reported experiencing in 2007; urinary frequency, incontinence, and erectile dysfunction.


Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected residuals of prostate cancer warrants a compensable initial disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

As noted above, the Veteran is appealing only his initial noncompensable rating for prostate cancer, for the time period of March 14, 2005 to March 26, 2007.  The Veteran's prostate cancer, status post radical prostatectomy is currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

Under 38 C.F.R. § 4.115a, a 10 percent rating is warranted for urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted for urinary frequency with daytime voiding interval between one and two hours, or awakening three to four times per night.  A 40 percent rating is warranted for daytime voiding intervals less than one hour, or; awakening to void five or more times per night.

Under 38 C.F.R. § 4.115a, a 10 percent rating is also warranted for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry, markedly diminished peak flow rate; (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilation every 2 to 3 months.

Under 38 C.F.R. § 4.115a, a 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  

Under 38 C.F.R. § 4.115a, a 30 percent rating is warranted for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  

For the period of March 14, 2005 to July 24, 2006, the Board finds that there was no objective medical evidence of any urinary frequency with voiding interval between two and three hours, or; awakening to void two times per night.  Nor was there evidence of voiding dysfunction requiring the use of absorbent materials.  Further there was no objective evidence of any voiding obstruction.  

However the Board notes that on July 24, 2006, the Veteran reported residuals of prostate cancer including urinary frequency, stating that he needed to void every one to two hours.  As such a 20 percent rating is warranted for prostate cancer, status post radical prostatectomy from July 24, 2006, but no earlier.  A rating in excess of 20 percent is not warranted as there was no evidence of required use of absorbent materials, renal dysfunction, obstructed voiding, daytime voiding less than one hour, or needing to awaken to void five or more times per night.

The Board notes that the Veteran is competent to allege that he has had urinary frequency, leakage, incontinence, and/or impotency since his 2000 prostatectomy.  However, the Board has not found his statements concerning a continuity of symptomatology to be credible.  In this regard the Board notes that while the Veteran stated that he did have such urinary frequency, leakage or incontinence prior to July 24, 2006, the Veteran explained that he just did not feel the need to report those symptoms to his physicians.  

However, despite the Veteran's explanation for the lack of medical evidence of residual symptoms, the Board notes that the objective evidence, i.e., treatment records dated between March 2005 and July 2006, showed that the Veteran actually denied any urinary or impotency symptoms.  In fact, the first indication other than the Veteran's July 2006 hearing testimony was March 2007 VA treatment record that noted some complaints of impotency and incontinence.  Indeed, while the Veteran stated that he always had some issues with urinary frequency and impotency since his surgery in 2000, a record as recent as September 2005 indicated that while the Veteran had some initial impotency and incontinence following his 2000 prostatectomy, both the problems had since resolved.  The physician noted that the Veteran had been discharged by his urologist and had no current symptoms of prostate cancer residuals such as impotency or incontinence.  Thereafter, the record is silent to any complaints of incontinence or impotency until the Veteran's hearing testimony in July 2006.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for prostate cancer status post radical prostatectomy prior to July 24, 2006.  In making this determination, the Board considered the benefit-of-the-doubt doctrine but finds that it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board does find that a rating of 20 percent, but no higher, is warranted for residuals of prostate cancer, status post radical prostatectomy from July 24, 2006.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable rating for prostate cancer, status post radical prostatectomy from March 15, 2005 to July 24, 2006, is denied.

Entitlement to an initial rating of 20 percent for prostate cancer, status post radical prostatectomy from July 24, 2006, is granted, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


